Case: 18-10534     Document: 00515575388          Page: 1    Date Filed: 09/23/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                             FILED
                                                                  September 23, 2020
                                   No. 18-10534                      Lyle W. Cayce
                                                                          Clerk

   Terrence M. Brown,

                                                            Plaintiff—Appellant,

                                       versus

   Eric D. Wilson; Ms. NFN Blakely, Administrative
   Remedy Coordinator,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-182


   Before Owen, Chief Judge, and Dennis and Haynes, Circuit Judges.
   Per Curiam:*
          Terrence M. Brown appeals the district court’s dismissal of his First
   Amendment claim.        For the following reasons, we VACATE and
   REMAND for further consideration consistent with this opinion.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10534      Document: 00515575388          Page: 2   Date Filed: 09/23/2020




                                    No. 18-10534


                             I.    Background
          Brown, a federal prisoner, ﬁled this civil action alleging a claim under
   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971). Brown argued that oﬃcials at the Federal Medical Center in Fort
   Worth, Texas, denied him access to inspect the Administrative Remedy
   indexes and responses in violation of 28 C.F.R. § 542.19. He asserted that
   this amounted to a denial of his First Amendment right to petition for redress
   of grievances, as well as a denial of the opportunity to research his claims
   under Bounds v. Smith, 430 U.S. 817, 828 (1977), abrogated in part by Lewis v.
   Casey, 518 U.S. 343, 354 (1996). He also alleged that he had exhausted his
   administrative remedies by requesting the appropriate forms to begin the
   administrative remedy process (“ARP”) but that he had been denied the
   forms and thus meaningful access to the ARP.
          After granting Brown leave to proceed in forma pauperis, the district
   court sua sponte considered the exhaustion issue. It concluded that Brown
   had “failed to allege facts that would support a ﬁnding that the administrative
   procedure was unavailable to him by reason of it being a simple dead end.”
   The district court further stated that Brown had made only “token eﬀorts to
   pursue his administrative remedies.” It thus dismissed Brown’s complaint.
   Brown timely appealed.

                      II.    Standard of Review
          We review dismissals for failure to exhaust de novo. Carbe v. Lappin,
   492 F.3d 325, 327 (5th Cir. 2007). Prisoners are required to exhaust all
   available grievance procedures before ﬁling suit. See 42 U.S.C. § 1997e(a).
   The “exhaustion requirement applies to all inmate suits about prison life,
   whether they involve general circumstances or particular episodes.” Porter
   v. Nussle, 534 U.S. 516, 532 (2002). This includes Bivens actions. Butts v.
   Martin, 877 F.3d 571, 582 (5th Cir. 2017).




                                         2
Case: 18-10534       Document: 00515575388              Page: 3     Date Filed: 09/23/2020




                                        No. 18-10534


                              III.      Discussion
          The Supreme Court has held that exhaustion is an aﬃrmative defense,
   not a pleading requirement. Jones v. Bock, 549 U.S. 199, 216 (2007). “As
   such, it is error to dismiss a prisoner’s complaint for want of exhaustion
   before a responsive pleading is ﬁled unless the failure to exhaust is clear from
   the face of the complaint.” Coleman v. Sweetin, 745 F.3d 756, 763 (5th Cir.
   2014) (per curiam). 1
          We take “a strict approach” to the exhaustion requirement. Butts,
877 F.3d at 582 (quotation omitted).                Therefore, “mere ʻsubstantial
   compliance’ with administrative remedy procedures does not satisfy
   exhaustion.” Id. (citation omitted). Although we require strict compliance,
   “[i]nmates need not exhaust all administrative remedies, . . . only those that
   are ʻavailable’ to them.” Davis v. Fernandez, 798 F.3d 290, 294 (5th Cir.
   2015) (citing cases).
          It is not clear from the face of Brown’s complaint that Brown failed to
   exhaust his administrative remedies because the record suggests that all
   administrative remedies were not available to him. Brown contends that the
   warden told him that “he would never be allowed access” to the indexes he
   sought because “these tools were intended only for [Bureau of Prisons]
   staﬀ.” Indeed, in his motion to alter the judgment, Brown provided support
   for his contention with an aﬃdavit from Jeﬀery Walker, a fellow former
   inmate of Brown’s, who was allegedly told, in response to his own request to
   see the indexes, “that will never happen, that is just one inmate’s fantasy.”
   We thus VACATE the district court’s sua sponte dismissal of Brown’s case
   for failure to exhaust and REMAND for further proceedings consistent with



          1
             A district court “may not circumvent this rule by . . . requiring prisoners to
   affirmatively plead exhaustion.” Coleman, 745 F.3d at 763.




                                              3
Case: 18-10534     Document: 00515575388          Page: 4   Date Filed: 09/23/2020




                                   No. 18-10534


   this opinion; we do not reach the merits of any of the underlying assertions
   in the case.




                                        4